Citation Nr: 1607014	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-26 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant in this case, had active service from October 1983 to February 1986.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The current agency of original jurisdiction (AOJ) is the VA RO in Cleveland, Ohio.  A claim for service connection for PTSD was received in April 2007.

In a July 1989 rating decision, the AOJ denied service connection for adjustment disorder with mixed emotional factors (claimed as a nervous condition) on the basis that the Veteran's primary diagnosis was a personality disorder and, therefore, not a disability under VA regulations.  In September 2013, the Board noted that the evidence of record reflected numerous psychiatric diagnoses, including bipolar disorder and depressive disorder, NOS.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board recharacterized the issue on appeal to encompass a claim for service connection for any acquired psychiatric disorder, to include PTSD.  While not specifically addressing the issue of whether new and material evidence had been received to reopen service connection for an acquired psychiatric disorder, the Board finds that the September 2013 Board remand implicitly reopened service connection for an acquired psychiatric disorder on the basis that the evidence received since the July 1989 rating decision related to an unestablished fact of additional current psychiatric disorders (other than personality disorders).  

In September 2013, after implicitly reopening service connection for an acquired psychiatric disorder, the Board remanded the issue on appeal for additional development.  The appeal is REMANDED to the AOJ.





REMAND

Service Connection for an Acquired Psychiatric Disorder

In September 2013, the Board remanded the issue on appeal, in pertinent part, to afford the Veteran a VA examination that was scheduled for January 2014.  The Veteran did not appear for the scheduled VA examination and the AOJ issued a February 2015 supplemental statement of the case that continued to deny service connection for an acquired psychiatric disorder.  In a January 2016 written statement, the representative contended that the claims file does not contain any record that a notification letter was sent to or received by the Veteran with respect to the scheduled January 2014 VA examination.  The representative further contended that the Veteran was not properly informed of his responsibilities, pursuant to 38 C.F.R. § 3.655(b) (2015), pertaining to attending scheduled VA examinations.

There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999); see also Ashley v. Derwinski, 2 Vet. App. 307 (1992) (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  

In this case, no documentation has been associated with the claims file indicating that the Veteran was notified of the January 2014 VA examination.  While the February 2014 supplemental statement of the case notes that a "failure to report" notification was received from the Cleveland VA Medical Center (VAMC), no such document has been associated with the claims file.  As such, the Board finds that the VA examination directed by the February 2014 Board remand should be rescheduled and the Veteran should be given another chance to attend the VA examination.  The Veteran should be aware that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2015).

Further, a July 2011 VA treatment record notes that the Veteran was awarded Social Security Administration (SSA) disability benefits for "PTSD."  See also February 2009 VA treatment record (Veteran reported approval for SSA disability benefits).  As such, there is a possibility that the SSA records are relevant to the current issue on appeal.  Accordingly, a remand is necessary to obtain the records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA has a duty to obtain SSA records where a reasonable possibility exists that the records are relevant to the Veteran's claim); 38 C.F.R. § 3.159(c)(2) (2015).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the SSA a copy of any decision(s) with regard to any claim for disability benefits, as well as copies of all medical records underlying that determination.  All records/responses received should be associated with the claims file.

2.  Schedule a VA examination(s) to assist in determining the nature and etiology of any current acquired psychiatric disorders.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for any scheduled examination, the AOJ should obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility. 

The claims folder should be made available to the examiner.  The examiner should diagnose all acquired psychiatric disorders (other than drug and alcohol dependence) and then, based upon a review of all the record (including service treatment records, post-service treatment records, history of the Veteran, and clinical findings), should offer the following opinions with supporting rationale with respect to each diagnosed disability: 

A)  Is it at least as likely as not (50 percent or greater probability) that each current acquired psychiatric disorder was incurred in or caused by active service?  

B)  The examiner should express an opinion as to whether the Veteran meets the criteria for PTSD.  If a diagnosis of PTSD is deemed appropriate, the clinician should identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).  In so doing, the examiner should determine whether the claimed stressor(s) has been verified.

C)  Is it at least as likely as not (50 percent or greater probability) that the Veteran was misdiagnosed with mixed personality disorder with anti-social and passive-aggressive features during service?  The VA examiner should note and discuss the (1) in-service evidence of psychiatric symptomatology, (2) the March 2007 VA treatment record noting that the Veteran had a history of undiagnosed bipolar disorder during service, and (3) the Veteran's lay statements with regard to in-service psychiatric symptoms.

D)  If it is the examiner's opinion that a personality disorder was properly diagnosed during service, please offer the following opinion:  Is it at least as likely as not (50 percent or greater probability) that any current acquired psychiatric disorder was superimposed upon the mixed personality disorder with anti-social and passive-aggressive features during active service?

3.  Then, readjudicate the issue on appeal.  If any aspect of the appeal remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




